Title: From Alexander Hamilton to James McHenry, 3 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 3. 1799
          
          The Person nominated as Pay Master to the Regiment commanded by Col Nathan Rice of Massachusettes is Robert Duncan. Inclosed is the distribution which he has made of his officers to Districts and subdistricts. Thus you see the Recruiting service for this Regiment only waits the requisite supply of money Cloathing &c for from your Department. The Town of Somerset has been in the first instance named for the Regimental rendezvous but it is not unlikely another place may be substituted—
          I presume your plan of forwarding cloathing and other articles for the Regiments to be raised in Massachusettes will be by way of New Port. They may, if you please, be sent to the care of their Supervisor there for Rhode Island who may be directed to deliver them according to the orders of the Colonels respectively—I request to be informed of the plan you shall adopt—
          with great respect &c
           James McHenry Esqr &c
        